Exhibit 10.11.2

WAIVER AND AMENDMENT NO. 2, dated as of March 7, 2007 (this “Waiver and
Amendment”), among AMR HOLDCO, INC., a Delaware corporation (“AMR Holdco”),
EMCARE HOLDCO, INC., a Delaware corporation (“EmCare Holdco”; each of AMR Holdco
and EmCare Holdco is herein referred to as a “Borrower” and, together, as the
“Borrowers”), EMERGENCY MEDICAL SERVICES L.P., a Delaware limited partnership
(“Holdings”), the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent,
and the Required Lenders listed on the signature pages hereto, to the Credit
Agreement dated as of February 10, 2005 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrowers, Holdings, the Administrative Agent, the Lenders named therein,
BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC., as Joint Lead
Arrangers and Joint Bookrunning Managers, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, and LASALLE BANK NATIONAL ASSOCIATION and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Documentation Agents.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

WHEREAS, certain of the Loan Documents restrict the ability of the Borrowers to
change their corporate name;

WHEREAS, on or about January 6, 2006 AMR Holdco, Inc. changed its name to EMSC
Management, Inc. (the “Original Name Change”);

WHEREAS, the Name Changes may have resulted in one or more Defaults and/or
Events of Default under the Loan Documents;

WHEREAS, on or about January 12, 2007 EMSC Management, Inc. filed a Certificate
of Correction with the State of Delaware voiding the Original Name Change, thus
changing its name back to AMR Holdco, Inc. (the “Subsequent Name Change” and
together with the Original Name Change, collectively the “Name Changes”);

WHEREAS, the Borrowers have requested that the Agents and the Lenders waive any
and all Defaults and Events of Default under the Loan Documents that may have
resulted directly or indirectly as a result of either of the Name Changes;

WHEREAS, the Borrowers have requested that the Agents and the Lenders agree to
amend certain provisions of the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section   1.           Waiver.

Subject to the condition precedent set forth in Section 4 below, the Required
Lenders hereby waive any Default or Event of Default under the Credit Agreement
or the Loan Documents that now exists or at any time existed as a direct or
indirect result of either


--------------------------------------------------------------------------------


of the Name Changes, including but not limited to any such Default or Event of
Default arising under Section 6.15 of the Credit Agreement, clause (d) or (l) of
Section 8.01 of the Credit Agreement or by virtue of a failure to comply with
Section 6.03(a) of the Credit Agreement.

Section   2.           Amendments.

Subject to the condition precedent set forth in Section 4 below, the Required
Lenders and the Loan Parties hereby agree to amend the Credit Agreement as
follows:

(a)           Section 1.01 of the Credit Agreement is hereby amended as follows:

(i)            The reference to “$10,000,000” appearing in clause (vii) of the
definition of Permitted Acquisition contained therein is replaced with a
reference to “$25,000,000.”

(ii)           Clause (ix) of the definition of Permitted Acquisition is deleted
in its entirety.

(b)           Section 6.01(c) of the Credit Agreement is hereby amended by
replacing the phrase “at least 15 days before” appearing therein with “not later
than 30 days after.”

Section   3.           Representations and Warranties.   The Borrowers represent
and warrant to the Lenders as of the date hereof and the Effective Date that:

(a)           The execution, delivery and performance of this Waiver and
Amendment have been duly authorized by all necessary corporate action by the
Borrowers, and do not and will not (i) contravene the terms of the Borrowers’
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which a Borrower is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law, except in the case of clause (b) or (c) as would not reasonably be
expected to have a Material Adverse Effect.

(b)           Before and after giving effect to this Waiver and Amendment, the
representations and warranties set forth in the Credit Agreement are true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(c)           At the time of and after giving effect to this Waiver and
Amendment, no Default or Event of Default has occurred and is continuing.

Section   4.           Conditions to Effectiveness.   (a)  This Waiver and
Amendment shall become effective on the date (the “Effective Date”) on which the
Administrative Agent


--------------------------------------------------------------------------------


(or its counsel) shall have received from (i) Lenders constituting the Required
Lenders and (ii) each of the other parties hereto, either (x) a counterpart of
this Waiver and Amendment signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Waiver and Amendment) that such
party has signed a counterpart of this Waiver and Amendment.

Section   5.           Expenses.   The Borrowers agree to reimburse the
Administrative Agent for its and the other Agents’ reasonable out-of-pocket
expenses incurred by them in connection with this Waiver and Amendment,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.

Section   6.           Counterparts.   This Waiver and Amendment may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed counterpart of a signature page of this
Waiver and Amendment by facsimile transmission shall be effective as delivery of
a manually executed counterpart hereof.

Section   7.           Applicable Law.   THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section   8.           Headings.   The headings of this Waiver and Amendment are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

Section   9.           Effect of Waiver and Amendment.   Except as expressly set
forth herein, this Waiver and Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed as of the date first above written.

 

AMR HOLDCO, INC.

 

 

By:

/s/ William A. Sanger

 

 

 

 

 

Name: William A. Sanger

 

 

 

 

Title:   Chief Executive Officer

 

 

EMCARE HOLDCO, INC.

 

 

By:

/s/ William A. Sanger

 

 

 

 

 

Name: William A. Sanger

 

 

 

 

Title:   Chief Executive Officer

 

 

EMERGENCY MEDICAL SERVICES L.P., as guarantor

 

 

By:  Emergency Medical Services Corporation, its general partner

 

 

By:

/s/ William A. Sanger

 

 

 

 

Name: William A. Sanger

 

 

 

Title:   Chief Executive Officer

 


--------------------------------------------------------------------------------


 

 

AMERICAN MEDICAL RESPONSE, INC.

 

 

HANK’S ACQUISITION CORP.

 

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

 

AMERICAN MEDICAL RESPONSE WEST

 

 

METROPOLITAN AMBULANCE SERVICE

 

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

 

SPRINGS AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

 

INTERNATIONAL LIFE SUPPORT, INC.

 

 

MEDEVAC MIDAMERICA, INC.

 

 

MEDEVAC MEDICAL RESPONSE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

 

KUTZ AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

 

A1 LEASING, INC.

 

 

FLORIDA EMERGENCY PARTNERS, INC.

 

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

 

METRO AMBULANCE SERVICE, INC.

 

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

 

MEDI-CAR SYSTEMS, INC.

 

 

MEDI-CAR AMBULANCE SERVICE, INC.

 


--------------------------------------------------------------------------------


 

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

 

PARAMED, INC.

 

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

 

TIDEWATER AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

 

AMBULANCE ACQUISITION, INC.

 

 

METRO AMBULANCE SERVICES, INC.

 

 

BROWARD AMBULANCE, INC.

 

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

 

SEMINOLE COUNTY AMBULANCE, INC.

 

 

LIFEFLEET SOUTHEAST, INC.

 

 

AMERICAN MEDICAL PATHWAYS, INC.

 

 

ADAM TRANSPORTATION SERVICE, INC.

 

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

 

PARK AMBULANCE SERVICE INC.

 

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

 

SUNRISE HANDICAP TRANSPORT CORP.

 

 

STAT HEALTHCARE, INC.

 

 

LAIDLAW MEDICAL TRANSPORTATION, INC.

 

 

MERCY, INC.

 

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

 

LIFECARE AMBULANCE SERVICE, INC.

 

 

TEK, INC.

 

 

MERCY LIFE CARE

 

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

 

MEDIC ONE OF COBB, INC.

 

 

PUCKETT AMBULANCE SERVICE, INC.

 


--------------------------------------------------------------------------------


 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

By: American Medical Response Mid-Atlantic, Inc., its sole member

 

 

 

 

 

REGIONAL EMERGENCY SERVICES, LP

 

 

 

 

 

 

By: Florida Emergency Partners, Inc., its general partner

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

 

By: American Medical Pathways, Inc., its sole member

 

 

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

By: American Medical Response of Massachusetts, Inc., its manager

 

 

 

 

By:

/s/ Randel G. Owen

 

 

 

 

 

Name:  Randel G. Owen

 

 

 

 

Title:  Vice President

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

By: AMR HoldCo, Inc. and EmCare HoldCo, Inc., its members

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name: William A. Sanger

 

 

 

Title: Chief Executive Officer

 


--------------------------------------------------------------------------------


 

 

EMCARE HOLDINGS INC.

 

 

EMCARE, INC.

 

 

EMCARE OF ALABAMA, INC.

 

 

EMCARE CONTRACT OF ARKANSAS, INC.

 

 

EMCARE OF ARIZONA, INC.

 

 

EMCARE OF CALIFORNIA, INC.

 

 

EMCARE OF COLORADO, INC.

 

 

EMCARE OF CONNECTICUT, INC.

 

 

EMCARE OF FLORIDA, INC.

 

 

EMCARE OF GEORGIA, INC.

 

 

EMCARE OF HAWAII, INC.

 

 

EMCARE OF INDIANA, INC.

 

 

EMCARE OF IOWA, INC.

 

 

EMCARE OF KENTUCKY, INC.

 

 

EMCARE OF LOUISIANA, INC.

 

 

EMCARE OF MAINE, INC.

 

 

EMCARE OF MICHIGAN, INC.

 

 

EMCARE OF MINNESOTA, INC.

 

 

EMCARE OF MISSISSIPPI, INC.

 

 

EMCARE OF MISSOURI, INC.

 

 

EMCARE OF NEVADA, INC.

 

 

EMCARE OF NEW HAMPSHIRE, INC.

 

 

EMCARE OF NEW JERSEY, INC.

 

 

EMCARE OF NEW MEXICO, INC.

 

 

EMCARE OF NEW YORK, INC.

 

 

EMCARE OF NORTH CAROLINA, INC.

 

 

EMCARE OF NORTH DAKOTA, INC.

 

 

EMCARE OF OHIO, INC.

 

 

EMCARE OF OKLAHOMA, INC.

 

 

EMCARE OF OREGON, INC.

 

 

EMCARE OF PENNSYLVANIA, INC.

 

 

EMCARE OF RHODE ISLAND, INC.

 

 

EMCARE OF SOUTH CAROLINA, INC.

 

 

EMCARE OF TENNESSEE, INC.

 

 

EMCARE OF TEXAS, INC.

 

 

EMCARE OF VERMONT, INC.

 

 

EMCARE OF VIRGINIA, INC.

 

 

EMCARE OF WASHINGTON, INC.

 

 

EMCARE OF WEST VIRGINIA, INC.

 

 

EMCARE OF WISCONSIN, INC.

 

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

 

EMCARE PHYSICIAN SERVICES, INC.

 

 

EMCARE SERVICES OF ILLINOIS, INC.

 

 

EMCARE SERVICES OF MASSACHUSETTS, INC.

 

 

EMCARE ANESTHESIA SERVICES, INC.

 


--------------------------------------------------------------------------------


 

 

ECEP, INC.

 

 

COORDINATED HEALTH SERVICES, INC.

 

 

EM-CODE REIMBURSEMENT SOLUTIONS, INC.

 

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

 

EMERGENCY SPECIALISTS OF ARKANSAS, INC. II

 

 

FIRST MEDICAL/EMCARE, INC.

 

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

 

OLD STAT, INC.

 

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

 

STAT PHYSICIANS, INC.

 

 

THE GOULD GROUP, INC.

 

 

TIFTON MANAGEMENT SERVICES, INC.

 

 

TUCKER EMERGENCY SERVICES, INC.

 

 

HELIX PHYSICIANS MANAGEMENT, INC.

 

 

NORMAN BRUCE JETTON, INC.

 

 

PACIFIC EMERGENCY SPECIALISTS MANAGEMENT, INC.

 

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

 

CHARLES T. MITCHELL, M.D., INC.

 

 

GLOBAL MEDICAL RESPONSE, INC.

 

 

AIR AMBULANCE SPECIALISTS, INC.

 

 

EHR MANAGEMENT CO.

 

 

 

 

 

EMCARE OF MARYLAND LLC

 

 

 

 

 

 

By: EmCare Holdings Inc. and EmCare, Inc., its members

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES L.P.

 

 

 

 

 

 

 

 

By: Emergency Medical Services Corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

 

 

 

Name: William A. Sanger

 

 

 

 

 

Title:  Chief Executive Officer

 

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

 

 

 

 

Administrative Agent

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

 

 

 

Name:  Robert Rittelmeyer

 

 

 

 

Title:  Vice President

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

/s/ Robert Klawinski

 

 

 

 

 

Name: Robert Klawinski

 

 

 

 

Title:   Senior Vice President

 


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:

/s/ Dawn L. Leelum

 

 

 

 

 

Name: Dawn L. Leelum

 

 

 

 

Title:   Executive Director

 

[Remaining signatures intentionally omitted]

 


--------------------------------------------------------------------------------